Name: Commission Decision of 1 August 1980 authorizing the Italian Republic to apply intra- Community surveillance to imports of products originating in a non-member country which have been put into free circulation in the Community and which may be the subject of protective measures under Article 115 of the Treaty (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D119380/1193/EEC: Commission Decision of 1 August 1980 authorizing the Italian Republic to apply intra- Community surveillance to imports of products originating in a non-member country which have been put into free circulation in the Community and which may be the subject of protective measures under Article 115 of the Treaty (Only the Italian text is authentic) Official Journal L 369 , 31/12/1980 P. 0007****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . ( 2 ) OJ NO L 164 , 30 . 6 . 1980 , P . 20 . COMMISSION DECISION OF 1 AUGUST 1980 AUTHORIZING THE ITALIAN REPUBLIC TO APPLY INTRA-COMMUNITY SURVEILLANCE TO IMPORTS OF PRODUCTS ORIGINATING IN A NON-MEMBER COUNTRY WHICH HAVE BEEN PUT INTO FREE CIRCULATION IN THE COMMUNITY AND WHICH MAY BE THE SUBJECT OF PROTECTIVE MEASURES UNDER ARTICLE 115 OF THE TREATY ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 80/1193/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLES 1 AND 2 THEREOF , WHEREAS DECISION 80/47/EEC REQUIRES MEMBER STATES TO HAVE PRIOR AUTHORIZATION FROM THE COMMISSION BEFORE INTRODUCING INTRA-COMMUNITY SURVEILLANCE OF THE IMPORTS CONCERNED ; WHEREAS BY DECISION 80/605/EEC ( 2 ) THE COMMISSION AUTHORIZED MEMBER STATES , IN SO FAR AS EACH IS CONCERNED , TO INTRODUCE INTRA-COMMUNITY SURVEILLANCE OF CERTAIN IMPORTS ; WHEREAS ON 25 JULY 1980 THE ITALIAN REPUBLIC REQUESTED INTRA-COMMUNITY SURVEILLANCE OF A CERTAIN NUMBER OF OTHER PRODUCTS ; WHEREAS THE INFORMATION GIVEN IN SUPPORT OF THESE APPLICATIONS HAS BEEN SUBJECTED TO CLOSE EXAMINATION BY THE COMMISSION , IN ACCORDANCE WITH THE CRITERIA LAID DOWN BY DECISION 80/47/EEC AND 80/605/EEC ; WHEREAS THE COMMISSION EXAMINED IN PARTICULAR WHETHER THE IMPORTS COULD BE MADE SUBJECT TO INTRA-COMMUNITY SURVEILLANCE MEASURES UNDER ARTICLE 2 OF DECISION 80/47/EEC ; WHETHER INFORMATION WAS GIVEN AS REGARDS THE ECONOMIC DIFFICULTIES ALLEGED AND WHETHER DURING THE REFERENCE YEARS SET OUT IN DECISION 80/47/EEC THERE HAD BEEN DEFLECTION OF TRADE AND WHETHER INTRA-COMMUNITY LICENCE APPLICATIONS HAD BEEN SUBMITTED ; WHEREAS THIS EXAMINATION HAS SHOWN THAT THERE IS A RISK THAT THE IMPORTS SET OUT IN THE ANNEX HERETO ARE WORSENING OR PROLONGING THE EXISTING ECONOMIC DIFFICULTIES ; WHEREAS , THEREFORE , THE ITALIAN REPUBLIC SHOULD BE AUTHORIZED TO MAKE THESE IMPORTS SUBJECT TO INTRA-COMMUNITY SURVEILLANCE UNTIL THE END OF 1981 , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ITALIAN REPUBLIC IS AUTHORIZED TO INTRODUCE , UNTIL 31 DECEMBER 1981 AND IN ACCORDANCE WITH DECISION 80/47/EEC , INTRA-COMMUNITY SURVEILLANCE OF THE PRODUCTS SET OUT IN THE ANNEX HERETO . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 1 AUGUST 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION **** ANNEX A . TEXTILE PRODUCTS FOR WHICH CATEGORIES HAVE BEEN ESTABLISHED ( 1 ) // // CATEGORY // COUNTRY OF ORIGIN // // 19 // MACAO // // 89 // CHINA // // 20 AND 39 // CHINA , INDIA // // 37 // TAIWAN , THAILAND , USSR // // 41 // TAIWAN // // 46 // ARGENTINA , BRAZIL , URUGUAY // B . OTHER PRODUCTS // // CCT HEADING NO // NIMEXE CODE ( 1980 ) // DESCRIPTION // COUNTRY OF ORIGIN // // 85.03 // 85.03-11 , 19 , 20 , 30 , 40 , 50 , 90 // PRIMARY CELLS AND PRIMARY BATTERIES // JAPAN // // 87.09 EX A // 87.09-10 , 51 , 59 // MOTOR-CYCLES , AUTO-CYCLES AND CYCLES // JAPAN // // 87.12 EX A // 87.12-11 , 15 , 19 // PARTS AND ACCESSORIES OF ARTICLES FALLING WITHIN HEADING NO 87.09 // JAPAN // ( 1 ) SEE COMMISSION REGULATIONS ( EEC ) NO 3063/79 ( OJ NO L 347 , 31 . 12 . 1979 , P . 1 ) AND ( EEC ) NO 3061/79 ( OJ NO L 345 , 31 . 12 . 1979 , P . 1 ).